Exhibit 10.1

 

EXECUTION COPY

 

SEPARATION AND CONSULTING AGREEMENT

 

This SEPARATION AND CONSULTING AGREEMENT (this “Agreement”), dated as of
October 31, 2018, is made and entered by and among Robert Andrew Marshall, an
individual residing at 108 Washington Avenue, Chatham, New Jersey 07928
(“Marshall”), Roseland Residential Trust, a Maryland business trust (the
“Company”), with offices in care of Mack-Cali Realty Corporation, a Maryland
corporation, at Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New
Jersey 07311, and, solely for purposes of Sections 3 and 9 hereof, Mack-Cali
Realty Corporation, a Maryland corporation (“Mack-Cali”), at Harborside 3, 210
Hudson Street, Suite 400, Jersey City, New Jersey 07311.

 

WHEREAS, the Company and Marshall are parties to that certain Executive
Employment Agreement, dated as of April 15, 2016 (the “Employment Agreement”);

 

WHEREAS, in connection with Marshall’s employment with the Company, Mack-Cali
and Marshall have entered into (i) that certain 2016 Time-Based Long-Term
Incentive Plan Award Agreement, dated as of March 8, 2016 (the “2016 Time-Based
LTIP Agreement”), pursuant to which Mack-Cali granted to Marshall 22,120
time-based Long-Term Incentive Plan Awards (the “2016 Time-Based LTIP Awards”)
under the Mack-Cali Realty Corporation 2013 Incentive Stock Plan (the “Plan”)
and subject to the terms and conditions set forth in the 2016 Time-Based LTIP
Agreement; (ii) that certain 2016 Performance-Based Long-Term Incentive Plan
Agreement, dated as of March 8, 2016 (the “2016 Performance-Based LTIP
Agreement” and, together with the 2016 Time-Based LTIP Agreement, the “2016 LTIP
Agreements”), pursuant to which Mack-Cali granted to Marshall 35,697
performance-based Long-Term Incentive Plan Awards (the “2016 Performance-Based
LTIP Awards” and, together with the 2016 Time-Based LTIP Awards, the “2016 LTIP
Awards”) under the Plan and the 2016 Outperformance Plan and subject to the
terms and conditions set forth in the 2016 Performance-Based LTIP Agreement;
(iii) that certain 2017 Time-Based Long-Term Incentive Plan Award Agreement,
dated as of April 4, 2017 (the “2017 Time-Based LTIP Agreement”), pursuant to
which Mack-Cali granted to Marshall 4,449 time-based Long-Term Incentive Plan
awards (the “2017 Time-Based LTIP Awards”) under the Plan and subject to the
terms and conditions set forth in the 2017 Time-Based LTIP Agreement; (iv) that
certain 2017 Performance-Based Long-Term Incentive Plan Award Agreement, dated
as of April 4, 2017 (the “2017 Performance-Based LTIP Agreement” and, together
with the 2017 Time-Based LTIP Agreement, the “2017 LTIP Agreements”), pursuant
to which Mack-Cali granted to Marshall 13,473 performance-based Long-Term
Incentive Plan awards (the “2017 Performance-Based LTIP Awards” and, together
with the 2017 Time-Based LTIP Awards, the “2017 LTIP Awards”) under the Plan and
the 2017 Outperformance Plan and subject to the terms and conditions set forth
in the 2017 Performance-Based LTIP Agreement; (v) that certain 2018 Time-Based
Long-Term Incentive Plan Award Agreement, dated as of April 20, 2018 (the “2018
Time-Based LTIP Agreement”), pursuant to which Mack-Cali granted to Marshall
11,799 time-based Long-Term Incentive Plan awards (the 2018 Time-Based LTIP
Awards”) under the Plan and subject to the terms and conditions set forth in the
2018 Time-Based LTIP Agreement; and (vi) that certain 2018 Performance-Based
Long-Term Incentive Plan Award Agreement, dated as of April 20, 2018 (the “2018
Performance-Based LTIP Agreement, and together with the 2018 Time-Based LTIP
Agreement, the “2018 LTIP Agreements”; the 2018 LTIP Agreements, the 2017 LTIP
Agreements, and the

 

--------------------------------------------------------------------------------



 

2016 LTIP Agreements, collectively, the “Award Agreements”), pursuant to which
Mack-Cali granted to Marshall 22,676 performance-based Long-Term Incentive Plan
Awards (the “2018 Performance-Based LTIP Awards” and, together with the 2018
Time-Based LTIP Awards, the “2018 LTIP Awards”) under the Plan and the 2018
Outperformance Plan and subject to the terms and conditions set forth in the
2018 Performance-Based LTIP Agreement;

 

WHEREAS, the Company and Marshall mutually agree that Marshall’s employment with
the Company pursuant to the Employment Agreement shall terminate, effective as
of October 31, 2018 (the “Termination Date”);

 

WHEREAS, following the termination of Marshall’s employment with the Company,
the Company desires to engage Marshall as a consultant to perform the Consulting
Services (as defined below) for the Company and Mack-Cali during the Consulting
Period (as defined below), and Marshall desires to perform the Consulting
Services for the Company and Mack-Cali during the Consulting Period, on the
terms and conditions set forth herein; and

 

WHEREAS, the Executive Compensation and Option Committee (the “Committee”) of
the Board of Directors of Mack-Cali (the “Board of Directors”) has determined
that the performance by Marshall of the Consulting Services for the Company and
Mack-Cali during the Consulting Period in accordance with the terms and
conditions of this Agreement shall constitute Continuous Service (as such term
is defined in the 2016 Time-Based LTIP Agreement or the 2016 Performance-Based
LTIP Agreement, as applicable) for purposes of the vesting requirements for the
2016 Time-Based LTIP Awards granted to Marshall under the 2016 Time-Based LTIP
Agreement and the Vested 2016 Performance-Based LTIP Awards (as defined below)
granted to Marshall under the 2016 Performance-Based LTIP Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Marshall and the Company, intending to be legally bound,
hereby agree as follows:

 

1.                                      Termination of Employment Agreement. 
Subject to the terms and conditions of this Agreement, the Employment Agreement
is hereby terminated, effective as of the Termination Date.  From and after the
Termination Date, the Employment Agreement shall be of no further force or
effect, and the rights and obligations of the parties thereto shall terminate,
except for (a) the rights and obligations of the parties thereto set forth in
Section 11 thereof (Confidential Information), which shall survive in accordance
with its terms and conditions, (b) the rights and obligations of the parties
thereto set forth in Section 13 thereof (Noncompete; Non-Solicitation;
Non-Disparagement), which shall survive in accordance with its terms and
conditions (it being hereby acknowledged and agreed by Marshall that all
conditions to the applicability of the restrictive covenants set forth therein
during any applicable period after the Termination Date specified therein (as
modified herein) have been satisfied), provided that (i) the rights and
obligations set forth in subsection (a) thereof (Noncompete) are amended so that
they shall (A) survive only for the duration of the Consulting Period and (B) be
limited to prohibit Marshall from engaging only in the development of
multi-family projects of similar scale and quality to the projects in the
Company’s portfolio (excluding age-restricted living developments) in any of the
locations set forth in Appendix I hereto, (ii) the rights and obligations set
forth in

 

2

--------------------------------------------------------------------------------



 

subsection (d) thereof (Non-Solicitation) shall survive for a one (1) year
period after the Termination Date, and (iii) the rights and obligations set
forth in subsection (e) thereof (Non-Disparagement) shall not survive and shall
be superseded by the rights and obligations set forth in Section 9 hereof, and
(c) the rights and obligations of the parties thereto set forth in
Section 15(g) thereof (Indemnification), which shall survive in accordance with
its terms and conditions (the provisions described in clauses (a) through
(c) above, collectively, the “Surviving Provisions”).  The Surviving Provisions
are incorporated herein by reference.

 

2.                                      Separation Payments.  In connection with
Marshall’s separation from the Company, in recognition of Marshall’s service to
the Company, and in full and final satisfaction of any and all amounts due or
that could be due to Marshall prior to or on the Termination Date, whether
pursuant to the Employment Agreement, any of the Award Agreements, or otherwise,
the Company shall make the following payments to Marshall, upon the terms and
subject to the conditions set forth herein:

 

(a)                                 Base Salary.  The Company shall pay Marshall
any accrued but unpaid Annual Base Salary (as defined in the Employment
Agreement) through the Termination Date, at the rate in effect immediately prior
to the date of this Agreement, payable as and when such Annual Base Salary would
otherwise be payable under the Company’s normal payroll schedule.  For the
avoidance of doubt, Marshall shall not be entitled to receive an Annual Bonus
(as defined in the Employment Agreement) for 2018 or any subsequent calendar
years.

 

(b)                                 Expense Reimbursement.  The Company shall
reimburse Marshall for any actual unpaid or unreimbursed expenses incurred by
Marshall prior to the Termination Date in accordance with Company policy, a list
of which has been provided by Marshall to the Company prior to or concurrently
with the execution and delivery of this Agreement.

 

(c)                                  Health Insurance.  From and after the
Termination Date, Marshall shall have the right to elect continuation coverage
under the Company’s health, medical, flex, dental and vision plans in which
Marshall currently participates in accordance with Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”), Sections 601-608 of the Employee
Retirement Income Security Act of 1974, as amended or otherwise.  If Marshall
elects such continuation coverage, the Company shall make all premium payments
on behalf of Marshall and his eligible dependents through January 31, 2019.  If
such coverage continues beyond such date, Marshall shall be fully responsible
for all premium payments from and after such date.

 

(d)                                 Withholdings.  It is understood and agreed
that all payments under this Agreement shall be subject to all required
deductions and withholdings.

 

3.                                      Treatment of Equity Awards.

 

(a)                                 2016 Time-Based LTIP Awards. 
Notwithstanding anything to the contrary in the 2016 Time-Based LTIP Agreement
(including, without limitation, Section 5(b) thereof), all 22,120 of the 2016
Time-Based LTIP Awards (the “Vested 2016 Time-Based Awards”) shall continue to
vest during the Consulting Period and shall vest in full on the earliest to
occur of (i) March 8, 2019, (ii) Marshall’s death or (iii) the termination of
Marshall’s

 

3

--------------------------------------------------------------------------------



 

consultancy by the Company for any reason other than for Cause (as defined
below) at any time prior to the expiration of the Consulting Period (the
earliest date described in clauses (i) through (iii) above, the “Vesting Date”),
in each case, subject to Marshall’s Continuous Service (as defined in the 2016
Time-Based LTIP Agreement, as modified herein) through and including the
applicable Vesting Date.  For the avoidance of doubt, (A) none of the 2016
Time-Based LTIP Awards shall be accelerated or shall vest on the Termination
Date and (B) in the event that Marshall’s consultancy is terminated by the
Company for Cause at any time prior to the applicable Vesting Date, all of the
2016 Time-Based LTIP Awards shall automatically be forfeited and become null and
void, without payment of any consideration therefor, effective as of the date of
such termination.  Notwithstanding anything to the contrary in Section 5(a) of
the 2016 Time-Based LTIP Agreement, the provisions of this Section 3(a) shall
supersede the provisions of Section 5(b) of the 2016 Time-Based LTIP Agreement
and shall exclusively govern the treatment of the 2016 Time-Based LTIP Awards. 
The Parties acknowledge and agree that execution of the Supplemental Release (as
defined below) in accordance with the terms and conditions of this Agreement
shall satisfy the requirements of Section 5(d)(i) of the 2016 Time-Based LTIP
Agreement.  For purposes of this Agreement, the performance by Marshall of the
Consulting Services during the Consulting Period shall constitute “Continuous
Service” for purposes of the vesting of the Vested 2016 LTIP Awards (as defined
below).

 

(b)                                 2016 Performance-Based LTIP Awards. 
Notwithstanding anything to the contrary in the 2016 Performance-Based LTIP
Agreement (including, without limitation, Sections 4 and 5 thereof), (i) of the
total 35,697 2016 Performance-Based LTIP Awards granted to Marshall thereunder,
28,880 of the 2016 Performance-Based LTIP Awards (the “Vested 2016
Performance-Based Awards” and, together with the Vested 2016 Time-Based LTIP
Awards, the “Vested 2016 LTIP Awards”), shall continue to vest during the
Consulting Period and shall vest on the Vesting Date, subject to Marshall’s
Continuous Service (as defined in the 2016 Performance-Based LTIP Agreement, as
modified herein) through and including the applicable Vesting Date (it being
understood that all of the 2016 Performance-Based LTIP Awards shall vest on such
date, whether or not the applicable performance-based vesting criteria set forth
in Section 4 of the 2016 Performance-Based LTIP Agreement are satisfied as of
such date), and (ii) the remaining 6,817 of the 2016 Performance-Based LTIP
Awards that do not constitute Vested 2016 Performance-Based LTIP Awards (the
“Forfeited 2016 Performance-Based LTIP Awards”) shall automatically be forfeited
and become null and void, without payment of any consideration therefor,
effective as of the Termination Date.  For the avoidance of doubt, (A) none of
the 2016 Performance-Based LTIP Awards shall be accelerated or shall vest on the
Termination Date and (B) in the event that Marshall’s consultancy is terminated
by the Company for Cause at any time prior to the applicable Vesting Date, all
of the 2016 Performance-Based LTIP Awards shall automatically be forfeited and
become null and void, without payment of any consideration therefor, effective
as of the date of such termination.  Notwithstanding anything to the contrary in
Section 5(a) of the 2016 Performance-Based LTIP Agreement, the provisions of
this Section 3(b) shall supersede the provisions of Section 5(b) of the 2016
Performance-Based LTIP Agreement and shall exclusively govern the treatment of
the 2016 Performance-Based LTIP Awards.  The Parties acknowledge and agree that
execution of the Supplemental Release in accordance with the terms and
conditions of this Agreement shall satisfy the requirements of
Section 5(f)(i) of the 2016 Performance-Based LTIP Agreement.

 

4

--------------------------------------------------------------------------------



 

(c)                                  Purchase of Vested 2016 LTIP Awards.

 

(i)                                     On the earliest to occur of
(A) March 11, 2019, (B) five (5) business days after the Company receives
written notice of Marshall’s death or (C) the date on which Marshall’s
consultancy is terminated by the Company for any reason other than for Cause
prior to the expiration of the Consulting Period (the earliest date described in
clauses (A) through (C) above, the “Closing Date”), Mack-Cali shall purchase
from Marshall, and Marshall shall sell, assign, transfer and deliver to
Mack-Cali, all of the Vested 2016 LTIP Awards, for an aggregate purchase price
equal to the product of (x) the total number of Vested 2016 LTIP Awards (which,
for the avoidance of doubt, shall amount to a total of 51,000, consisting of
22,120 of the Vested 2016 Time-Based Awards and 28,880 of the Vested 2016
Performance-Based Awards) multiplied by (y) the Fair Market Value (as defined
below) of the 2016 LTIP Awards, payable in cash (the “Purchase Price”), upon the
terms and subject to the conditions set forth in this Section 3(c).

 

(ii)                                  On the Closing Date, (A) Mack-Cali shall
pay to Marshall the Purchase Price, by certified or official bank check or by
wire transfer of immediately available funds to a bank account designated by
Marshall in writing at least two (2) business days prior to the Closing Date,
and (B) Marshall shall execute and deliver to Mack-Cali such documents and
instruments (including, without limitation, any instruments of transfer in
respect of the Vested 2016 LTIP Awards) as may reasonably be requested by
Mack-Cali in order to consummate the transactions contemplated by this
Section 3(c).

 

(iii)                               Without limiting the provisions of
Section 3(c)(ii), as a condition precedent to any purchase and sale of the
Vested 2016 LTIP Awards pursuant to this Section 3(c), Marshall shall represent
and warrant to Mack-Cali that, as of the Closing Date, (1) Marshall has full
right, title and interest in and to all of the Vested 2016 LTIP Awards, (2) none
of the Vested 2016 LTIP Awards have been sold, assigned or otherwise transferred
by Marshall to any person and (3) all of the Vested 2016 LTIP Awards are free
and clear of any liens, mortgages, pledges, security interests, encumbrances or
other restrictions or limitations whatsoever (other than those arising under
this Agreement or the 2016 LTIP Agreements).  Marshall further acknowledges and
agrees that his execution and delivery to the Company of the Supplemental
Release is an express condition to the payment of the Purchase Price for the
Vested 2016 LTIP Awards pursuant to this Section 3(c), and that if he fails to
execute and deliver to the Company the Supplemental Release in accordance with
the terms and conditions of this Agreement, or if he revokes the Supplemental
Release during the period specified therein, he shall not be entitled to receive
or keep the payments set forth in this Section 3(c) and shall be required to
refund all such payments to the Company immediately thereafter.

 

(iv)                              For the purposes of this Agreement, the term
“Fair Market Value” means, with respect to any 2016 LTIP Award, an amount equal
to (i) the average closing price per share of the common stock, $0.01 par value
per share, of Mack-Cali (the “Mack-Cali Common Stock”), as reported on the New
York Stock Exchange or, if the

 

5

--------------------------------------------------------------------------------



 

Mack-Cali Common Stock is not then listed on the New York Stock Exchange, on the
principal United States national or regional securities exchange on which the
Mack-Cali Common Stock is then listed, for the period of five (5) trading days
through and including the applicable Vesting Date, (ii) if the Mack-Cali Common
Stock is not then listed on any United States national or regional securities
exchange, the fair market value of the Mack-Cali Common Stock as of the Closing
Date, as determined by the Board of Directors in good faith, or (iii) if a
Change of Control (as defined in the 2016 LTIP Agreements) has occurred prior to
the Closing Date, the amount per share paid or distributed in respect of the
Mack-Cali Common Stock pursuant to such Change of Control.

 

(v)                                 For the purposes of this Agreement, the term
“Cause” means (i) willful and continued failure by Marshall to use best efforts
to substantially perform the Consulting Services (other than such failure
resulting from Marshall’s incapacity due to physical or mental illness) for a
period of thirty (30) days after a written demand for substantial performance is
delivered by the Company specifically identifying the manner in which the
Company believes Marshall has not substantially performed the Consulting
Services, (ii) any willful and continued breach by Marshall of any of his
obligations under Section 11, Section 13(a) or Section 13(d) of the Employment
Agreement (in the case of Sections 13(a) and 13(d) of the Employment Agreement,
as modified herein) or Section 9 of this Agreement, in each case, for a period
of thirty (30) days after a written notice of breach is delivered by the Company
specifically identifying the manner in which the Company believes Marshall has
breached his obligations under such provisions, (iii) any act of fraud,
embezzlement, misappropriation or misuse for personal benefit of the assets or
property of the Company, or (iv) a conviction or a plea of “guilty” or “no
contest” to a felony under the laws of the United States or any state thereof. 
No act, or failure to act, on Marshall’s part shall be considered “willful”
unless done, or omitted to be done, by him intentionally, not in good faith and
with the belief that his action or omission was contrary to the interests of the
Company.  Any determination of Cause will be made by the Board at a duly held
meeting of the Board (held after reasonable notice to Marshall and reasonable
opportunity for him, together with his counsel, to be heard before the Board at
the meeting) and pursuant to resolutions duly adopted by the affirmative vote of
the majority of the Board present and voting at such meeting finding that, in
the good faith opinion of the Board after reasonable investigation, Marshall has
engaged in acts or omissions constituting Cause, provided that no such
determination may be made until Marshall has been given written notice detailing
the specific Cause event and, where applicable, the lapsing of any applicable
cure period specified above.

 

(d)                                 Other Awards.  Marshall hereby acknowledges
and agrees that, other than the Vested 2016 LTIP Awards, any and all equity
awards granted to Marshall by the Company or Mack-Cali, including, without
limitation, the Forfeited 2016 Performance-Based LTIP Awards, the 2017 LTIP
Awards and the 2018 LTIP Awards, shall expire and be immediately forfeited and
cancelled in their entirety, without payment of any consideration therefor,
effective as of the Termination Date, and neither Marshall nor any of his
successors, heirs, assigns or personal representatives shall thereafter have any
further rights thereto or interests therein.

 

6

--------------------------------------------------------------------------------



 

4.                                   Waiver of Other Compensation and Benefits. 
Marshall hereby acknowledges and agrees that, except for the payments and
benefits expressly provided for in Section 2 and Section 3, Marshall shall not
be entitled to receive any other compensation, payments or benefits from the
Company, Mack-Cali or any of the Company Releasees (as defined below), of any
kind or nature whatsoever, whether under applicable law or pursuant to the
Employment Agreement, any of the Award Agreements or any other employee benefit
plan in which Marshall was a participant on or prior to the Termination Date
(collectively, the “Prior Agreements”), with respect to salary, severance pay,
fringe benefits, vacation pay, bonuses, incentive compensation, sick pay,
insurance, disability insurance, medical benefits, tax reimbursement, paid or
unpaid leave, severance, vesting of equity awards, performance award or payments
or any other allowance, payment, grant, award or benefit of any nature or
description; provided, however, that nothing herein shall affect (a) Marshall’s
rights under Section 15(g) of the Employment Agreement or rights to
indemnification, advancement of expenses, defense or reimbursement pursuant to
any applicable directors’ and officers’ liability insurance policies or any
similar insurance policies, the Second Amended and Restated Bylaws of Mack-Cali
Realty Corporation, as amended (the “Bylaws”), or applicable law, (b) Marshall’s
rights to any 401(k) plan or other vested benefits due to Marshall pursuant to
the terms and conditions of any employee benefit plan in which Marshall was a
participant on or prior to the Termination Date (but, for the avoidance of
doubt, not including the Employment Agreement or any of the Award Agreements),
(c) any benefits that are due or may be due to Marshall under any health,
dental, vision, medical, flex and welfare plan of Mack-Cali in which Marshall
was a participant on or prior to the Termination Date or (d) any compensation or
benefits for the performance of the Consulting Services to which Marshall may be
entitled pursuant to Section 8.

 

5.                                      Releases.

 

(a)                                 As a condition precedent to Marshall’s
receipt of the payments and benefits provided for in this Agreement, Marshall
(i) shall execute and deliver to the Company, within twenty-one (21) days after
the Effective Date, a release in the form attached hereto as Exhibit A (the
“Release”), releasing any and all claims Marshall may have against the Company
and/or any of the Company Releasees through and including the Termination Date,
and (ii) shall not revoke the Release within the time period specified therein. 
Marshall hereby acknowledges and agrees that if Marshall fails to execute and
deliver to the Company the Release within the 21-day period specified in this
Section 5(a) or revokes the Release within the time period specified therein,
Marshall shall have no right to receive any payments or benefits provided for in
this Agreement and this Agreement shall terminate and have no force and effect.

 

(b)                                 Without limiting the generality of the
provisions of Section 5(a), as a condition precedent to Marshall’s receipt of
the Purchase Price pursuant to Section 3(c) and the payments and benefits
provided for in Section 8 below, Marshall (i) shall execute and deliver to the
Company, on or prior to the Closing Date, a supplemental release in the form
attached hereto as Exhibit B (the “Supplemental Release”), releasing any and all
claims Marshall may have against the Company and/or any of the Company Releasees
through and including the Closing Date, and (ii) shall not revoke the Release
within the time period specified therein.  Marshall hereby acknowledges and
agrees that if Marshall fails to execute and deliver to the Company the

 

7

--------------------------------------------------------------------------------



 

Supplemental Release prior to the Closing Date, or revokes the Release within
the time period specified therein, Marshall shall have no right to receive the
Purchase Price pursuant to Section 3(c) or any payments or benefits provided for
in Section 8 below and this Agreement (including, without limitation, Section 8)
shall terminate and have no further force and effect.

 

6.                                      General Release; Covenant Not to Sue.

 

(a)                                 General Release.  In further consideration
of the covenants undertaken herein by the Company, including the payments and
benefits described in Sections 2 and 3 herein, Marshall hereby waives, releases
and forever discharges the Company, Mack-Cali and all of their respective
predecessors, parents, subsidiaries, affiliates and related companies, and all
of their respective past and present employees, directors, officers, members,
attorneys, representatives, insurers, agents, shareholders, successors and
assigns (individually and collectively, the “Company Releasees”), from and with
respect to any and all legally waivable claims, liabilities, obligations,
grievances, injuries, controversies, agreements, covenants, promises, debts,
accounts, actions, causes of action, suits, arbitrations, sums of money,
attorneys’ fees, costs, damages, or any right to any monetary recovery or any
other personal relief (collectively, “Claims”), of whatever kind or nature,
whether known or unknown, in law or in equity, by contract, tort or pursuant to
federal, state or local statute, regulation, ordinance or common law, which
Marshall now has, or ever had, based upon or arising from any fact or set of
facts, whether known or unknown to Marshall, from the beginning of time until
the Termination Date.  Without limiting the generality of the foregoing, this
waiver, release, and discharge includes any claim or right asserted or which
could have been asserted by Marshall against the Company, Mack-Cali, and/or any
of the Company Releasees based upon or arising under any federal, state or local
tort, fair employment practices, equal opportunity, or wage and hour laws,
including, but not limited to, the common law of the State of New York and the
State of New Jersey, Title VII of the Civil Rights Act of 1964, the New York
State Human Rights Law, the New York City Human Rights Law, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, 42 U.S.C.
Section 1981, the Older Workers Benefit Protection Act, the Equal Pay Act of
1963, the Fair Labor Standards Act of 1938, the New York Labor Law, the New
Jersey Law Against Discrimination, the New Jersey Wage and Hour Law, the New
Jersey Family Leave Act, the New Jersey Conscientious Employee Protection Act,
and the Employee Retirement Income Security Act of 1974, including all
amendments thereto.  Notwithstanding the generality of the foregoing, nothing in
this Agreement constitutes a release or waiver by Marshall of (i) any claim or
right that may arise after the Termination Date, (ii) any claim or right
Marshall may have under this Agreement, (iii) any claim or right Marshall may
have in connection with the performance of the Consulting Services,
(iv) Marshall’s right to receive benefits under Mack-Cali’s 401(k), employee
benefit plans or pension plans, if any, that either (A) have accrued or vested
prior to the Termination Date or (B) are intended, under the terms of such
plans, to survive Marshall’s separation from the Company, (v) any benefits that
are due or may be due to Marshall under any health, dental, vision, medical,
flex and welfare plan of Mack-Cali in which Marshall was a participant on or
prior to the Termination Date or (vi) any claim or right that Marshall may have
under Section 15(g) of the Employment Agreement or to indemnification,
advancement, defense or reimbursement pursuant to any applicable directors’ and
officers’ liability insurance policies or any similar insurance policies, the
Bylaws, or applicable law.

 

8

--------------------------------------------------------------------------------



 

(b)                                 Representations; Covenant Not to Sue. 
Marshall hereby represents and affirms that (i) neither Marshall nor any person,
organization or entity acting on his behalf has commenced, maintained,
prosecuted or participated in any complaint, claim or action against the
Company, Mack-Cali or any of the Company Releasees, in any court or before any
administrative, investigative or arbitral body or agency, (ii) there is no
outstanding claim or demand for relief against the Company, Mack-Cali or any of
the Company Releasees by Marshall or any person, organization, or entity acting
on Marshall’s behalf, and (iii) neither Marshall nor any person, organization or
entity acting on his behalf will in the future commence, maintain, prosecute or
participate in any complaint, claim of any nature or description or action,
against the Company, Mack-Cali or any of the Company Releasees for any claim
released herein, in any court or before any administrative, investigative or
arbitral body or agency.  Notwithstanding the foregoing, this Section 6 does not
extend to those rights which as a matter of law cannot be waived.

 

(c)                                  No Admission of Liability.  Neither this
Agreement nor anything contained herein shall constitute or be used or construed
as an admission or evidence of any liability or wrongdoing whatsoever by or
attributable to Marshall, the Company, Mack-Cali or any of the Company
Releasees. The Company and the Company Releases, on the one hand, and Marshall,
on the other hand, deny any liability whatsoever to the other party and/or that
the Company and the Company Releases, on the one hand, and Marshall, on the
other hand, have violated any agreement with the other party or any duty or
obligation owed the other party, derived from any source whatsoever, whether
statutory, regulatory, contractual or otherwise.  Neither this Agreement nor
anything contained herein shall be introduced in any proceeding in any forum of
any nature or description, except to enforce this Agreement or to defend against
any claim relating to the subject matter of the releases contained herein, or as
required by court order, subpoena or other legal process.

 

7.                                      Return of Company Property.  Prior to or
on the Effective Date, or at any other time as may be requested by the Company,
Marshall shall (a) deliver to the Company all Company property in his
possession, including, without limitation, all keys, credit cards, if any, ID
cards, and any laptops, phones or other electronic devices issued or provided by
the Company or Mack-Cali, and (b) return or destroy any and all original and
duplicate copies of all his work product and of files, calendars, books,
records, notes, notebooks, manuals, computer disks, diskettes, hard-drives,
flash-drives, and any other magnetic and other media materials he has in his
possession or under his control which contains confidential or proprietary
information of the Company or Mack-Cali.  In the event that following the
Effective Date, Marshall first discovers that he still retains any property of
the Company or Mack-Cali, he shall promptly return and/or destroy such property
in accordance with clauses (a) and (b) above.  The foregoing notwithstanding,
Marshall shall be entitled to retain property of the Company or Mack-Cali during
the Consulting Period, and to use same for the benefit of the Company and/or
Mack-Cali, in each case, to the extent reasonably necessary to perform the
Consulting Services; provided, however, that Marshall shall return any such
property of the Company or Mack-Cali within ten (10) business days following the
final day of the Consulting Period.

 

9

--------------------------------------------------------------------------------



 

8.                                      Consulting Agreement.

 

(a)                                 Consulting Services.  During the period
beginning on November 1, 2018 and ending on March 31, 2019 (the “Consulting
Period”), the Company shall engage Marshall as a consultant to perform the
consulting services specified in Appendix II hereto (the “Consulting Services”)
for the Company and Mack-Cali.  Marshall shall perform the Consulting Services
as requested by the Company from time to time, for approximately 10 hours per
week, and in no event more than 12 hours in any given week, during each week of
the Consulting Period.  Marshall shall perform the Consulting Services at such
times and in such manner as reasonably requested by the Company, subject to the
terms and conditions set forth herein and in Appendix II.

 

(b)                              Consulting Fee.  In consideration for
Marshall’s performance of the Consulting Services, during the Consulting Period,
the Company shall pay to Marshall a monthly consulting fee of $22,500 (the
“Consulting Fee”).  The Consulting Fee shall be paid in each instance by no
later than the last day of the month for which such Consulting Fee is due.  In
the event that the Company terminates Marshall’s consultancy prior to March 31,
2019 for any reason other than for Cause, the Company shall pay to Marshall,
within ten (10) business days of the date of such termination of Marshall’s
consultancy, as a single lump sum payment, the balance of any Consulting Fees
that otherwise would have been paid to him through March 31, 2019 had his
consultancy not been terminated.

 

(c)                                  Expense Reimbursement.  The Company shall
reimburse Marshall, no later than ten (10) business days after the submission of
proper substantiation by Marshall, and subject to such rules and guidelines as
the Company may from time to time adopt with respect to the reimbursement of
expenses of consultants (including pre-approval by the Company in writing), for
all reasonable expenses actually paid or incurred by Marshall during the
Consulting Period in the course of and pursuant to the performance of the
Consulting Services.

 

(d)                                 No Additional Benefits.  Marshall
understands and expressly agrees that, except as expressly set forth in this
Agreement, the Company and Mack-Cali shall not have any obligation to provide to
Marshall, and Marshall shall not be entitled to, any payments or benefits in
connection with Marshall’s performance of the Consulting Services.

 

(e)                                  Status as Independent Contractor.  In all
matters relating to the performance of the Consulting Services, Marshall shall
be acting as an independent contractor. Neither Marshall, nor any affiliated
employees or subcontractors, shall be the agents or employees of the Company,
Mack-Cali or any of their respective affiliates under the meaning or application
of any federal or state laws, including but not limited to unemployment
insurance or worker’s compensation laws.  Marshall shall not enter into any
agreement or make any commitment on behalf of, take any other actions binding
on, or make any representations or other statements on behalf of, the Company,
Mack-Cali or any of their respective affiliates, in each case, except as
authorized in writing by the Company.  Marshall shall be solely responsible for
all income, business or other taxes imposed on the recipient and payable as a
result of the Consulting Fee or any other payments paid with respect to the
performance of the Consulting Services.  The Company shall provide Marshall with
a Form 1099, as appropriate.

 

10

--------------------------------------------------------------------------------



 

(f)                                   Confidentiality.  Marshall understands and
agrees that, notwithstanding the termination of the Employment Agreement and
Marshall’s employment with the Company, Marshall’s obligations pursuant to
Section 11 of the Employment Agreement shall continue with respect to any
Confidential Information (as defined in the Employment Agreement) that Marshall
may obtain during the Consulting Period or in connection with the performance of
the Consulting Services.

 

9.                                      Additional Covenants.

 

(a)                                 Non-Disparagement by Marshall.  Marshall
agrees that he will not in any way disparage the name or reputation of the
Company, Mack-Cali or any of the Company Releasees, including, without
limitation, by (i) making any derogatory or negative remarks about the Company,
Mack-Cali or any of the Company Releasees or (ii) making any remarks about any
disputes Marshall has had with the Company, Mack-Cali or the Company Releasees,
except (A) as and to the extent may be required by judicial or administrative
order or legal process, including if testifying truthfully under oath pursuant
to any lawful court order or subpoena, (B) in responding to any request of, or
in discussions with, the Board of Directors or its members or designees or
(C) as otherwise required by law (“Marshall Required Disclosure”); provided that
Marshall shall provide to the Company prior notice of a Marshall Required
Disclosure as far in advance as reasonably practicable under the circumstances
(unless prohibited by law), so that the Company may intervene, appear or
otherwise object to such Marshall Required Disclosure, including by requesting a
confidential hearing or confidential treatment, at the Company’s sole expense.

 

(b)                                 Non-Disparagement by the Company.  Each of
the Company and Mack-Cali agrees that they shall instruct their respective
senior executive officers and directors not to disparage Marshall, his
performance or his business reputation, including, without limitation, by
(i) making any derogatory or negative remarks about the Marshall or (ii) making
any remarks about any disputes Marshall has had with the Company, Mack-Cali or
the Company Releasees, except (A) as and to the extent may be required by
judicial or administrative order or legal process, including if testifying
truthfully under oath pursuant to any lawful court order or subpoena, or (B) as
otherwise required by law or any applicable regulations or stock exchange
rules (“Company Required Disclosure”).  The Company and Mack-Cali further agree
not to communicate with, give interviews or provide statements to any member of
the media, including, without limitation, any print, broadcast or electronic
media, concerning any aspect of Marshall’s employment or experiences with the
Company (including the cessation of Marshall’s employment), or otherwise issue
any public statements or press releases regarding Marshall’s separation from the
Company, unless approved by Marshall in writing in advance of publication or
issuance, except in connection with Company Required Disclosure.

 

(c)                                  Acknowledgements.  The parties hereby
acknowledge and agree that (i) their respective obligations to comply with the
restrictions set forth in this Section 9 shall be independent of any obligation
owed to the other party (whether under this Agreement or otherwise); (ii) no
claim by one party against the other party (whether under this Agreement or
otherwise) shall constitute a defense to the enforcement by such other party of
the restrictions set

 

11

--------------------------------------------------------------------------------



 

forth in this Section 9, and (iii) the restrictions imposed under this Section 9
are reasonably necessary for the protection of the parties and their respective
goodwill, business reputations, confidential information and other legitimate
business interests, and do not impose a greater restraint than necessary to
provide such protection.  The Company hereby acknowledges and agrees that
nothing in this Agreement is intended to alter the Company’s existing policies
and procedures regarding employee reporting of potential violations of law or is
intended to or should be construed to prevent or impede Marshall from
voluntarily communicating with any governmental agencies (including, without
limitation, the Securities and Exchange Commission) regarding possible
violations of law, or to limit Marshall’s ability to seek or accept a financial
award for providing information to any governmental agency.  Each of the parties
hereby acknowledges and represents that, as of the date of this Agreement, such
party is not aware of any statements or actions by any other party which would
constitute disparagement under this Section 9.

 

10.                               Section 409A.  The parties hereby agree that
the amounts and benefit payable hereunder are either exempt from or compliant
with Section 409A of the Code and the Treasury Regulations and other guidance
promulgated thereunder (“Section 409A”), and that the parties shall not, and
shall cause their affiliates, successors and assigns not to, take any position
inconsistent with such agreement for any reporting purposes, whether internal or
external.  This Agreement will be construed and administered to preserve the
exemption from Section 409A, and the guidance thereunder of payments that
qualify as short-term deferrals pursuant to Treas. Reg. §1.409A-1(b)(4) in
respect of the payments provided for under Section 2 and Section 3.
Notwithstanding anything in this Agreement to the contrary, any payments or
benefits due hereunder that constitute non-exempt “deferred compensation” (as
defined in Section 409A) that are otherwise payable by reason of Marshall’s
termination of service will not be paid or provided to Marshall until Marshall
has undergone a “separation from service” (as defined in Section 409A).  If, and
only if, Marshall is a “specified employee” (as defined in Section 409A) and a
payment or benefit provided for in this Agreement would be subject to additional
tax under Section 409A if such payment or benefit is paid within six (6) months
after Marshall’s separation from service, then such payment or benefit shall not
be paid (or commence) during the six-month period immediately following
Marshall’s separation from service, except as provided in the immediately
following sentence.  In such an event, any payment or benefits that otherwise
would have been made or provided during such six-month period and that would
have incurred such additional tax under Section 409A shall instead be paid to
Marshall in a lump-sum cash payment on the date that is six (6) months after
Marshall’s separation from service or, if earlier, within five (5) days
following the date of Marshall’s death.  Marshall’s right to receive any
installment payments under this Agreement shall be treated as a right to receive
a series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Section 409A.  If Marshall is entitled to any reimbursement of expenses or
in-kind benefits that are includable in Marshall’s federal gross taxable income,
the amount of such expenses reimbursable or in-kind benefits provided in any one
calendar year shall not affect the expenses eligible for reimbursement or the
in-kind benefits to be provided in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred. Marshall’s right to
reimbursement of expenses or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit.

 

12

--------------------------------------------------------------------------------



 

11.                               Miscellaneous Provisions.

 

(a)                                 Effective Date.  This Agreement shall become
effective (the “Effective Date”) upon the expiration of the revocation period
specified in Section 11(i)(v), provided this Agreement has not previously been
revoked in whole or in part.

 

(b)                                 Governing Law; Jurisdiction.  This Agreement
and the rights and obligations of the parties hereunder shall be construed and
enforced in accordance with, and shall be governed by, the laws of the State of
New Jersey, without regard to principles of conflict of laws. The parties hereby
consent to the exclusive jurisdiction of the state and federal courts of New
Jersey for the resolution of any disputes regarding the terms and subject matter
of this Agreement.

 

(c)                                  Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

(d)                                 Entire Agreement.  Except as otherwise
specifically provided in this Agreement, this Agreement constitutes and contains
the entire agreement and understanding between Marshall and the Company
concerning the subject matters addressed herein and supersedes and replaces all
prior negotiations and all agreements, proposed or otherwise, whether written or
oral, concerning the subject matter hereof (including, without limitation, the
Employment Agreement and the Award Agreements).

 

(e)                                  Severability.  If any provision of this
Agreement is held invalid, such invalidation shall not affect other provisions
of this Agreement and, to this end, the provisions of this Agreement are
declared to be severable; provided, however, that if, pursuant to any action
brought by Marshall, the release set forth in Section 6(a) or any part thereof
is declared or adjudged invalid or unenforceable for any reason and, as a
result, a claim covered by and released in Section 6(a) (had Section 6(a) or
part thereof not been declared or adjudged invalid or unenforceable) is brought
by Marshall against the Company, Mack-Cali or any of the Company Releasees, the
entire Agreement shall be a nullity and all consideration provided in Section 3
of this Agreement shall be repaid by Marshall to the Company.

 

(f)                                   Amendments.  This Agreement cannot be
amended or modified except in writing signed by each of the parties hereto.

 

(g)                                  Cooperation in Drafting.  Each party has
cooperated in the drafting and preparation of this Agreement.  Hence, in any
construction or interpretation of this Agreement or any provision thereof, the
same shall not be construed against any party on the basis that such party was
the drafter.

 

13

--------------------------------------------------------------------------------



 

(h)                                 No Mitigation; No Offset.  Marshall shall be
under no obligation to seek other employment and there shall be no offset
against amounts due to Marshall under this Agreement on account of any
compensation attributable to any subsequent employment that he may obtain.

 

(i)                                     Acknowledgments.  Marshall hereby
acknowledges as follows:

 

(i)                                     he has been advised to consult with an
attorney before signing this Agreement;

 

(ii)                                  he has obtained independent legal advice
from an attorney of his choice with respect to this Agreement;

 

(iii)                               he freely, voluntarily and knowingly entered
into this Agreement after due consideration;

 

(iv)                              he has had a minimum of twenty-one (21) days
to review and consider this Agreement;

 

(v)                                 he has a right to revoke this Agreement by
notifying Gary Wagner, General Counsel and Secretary, at Mack-Cali Realty
Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, NJ 07311,
in writing, no later than November 7, 2018; and

 

(vi)                              in exchange for his waivers, releases and
commitments set forth herein, including his waiver and release of all claims
arising under the Age Discrimination in Employment Act, the payments, benefits
and other considerations that he is entitled to receive pursuant to this
Agreement exceed any payment, benefit or other thing of value to which he would
otherwise be entitled, and are just and sufficient consideration for the
waivers, releases and commitments set forth herein.

 

(j)                                    Assignment; Successors and Assigns. 
Marshall hereby agrees that he may not, directly or indirectly sell or otherwise
assign any of his rights, benefits or obligations under this Agreement and that
any attempt to do so shall be null and void.  Marshall further covenants and
agrees that he has not assigned or otherwise transferred any claim released in
this Agreement, in whole or party, to any person or entity.  This Agreement and
the Release shall inure to the benefit of and shall be binding upon the Company,
Mack-Cali and/or the Company Releasees and all their respective successors and
assigns, and any entity with which they may merge or consolidate or to which
they may sell all or substantially all their or its assets.

 

(k)                                 Attorneys’ Fees.  In any suit or action
brought by any party hereto to enforce its rights under or with respect to this
Agreement, the prevailing party shall be entitled to recover from the other
party all fees, costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by the prevailing party in connection with such suit or
action.

 

14

--------------------------------------------------------------------------------



 

(l)                                     Counterparts.  This Agreement may be
executed in counterparts, and each counterpart, when executed, shall have the
efficacy of a signed original.  Photographic and facsimiled copies of such
signed counterparts may be used in lieu of the originals for any purpose.

 

(m)                             Section Headings.  The section or other headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of any provisions of this Agreement.

 

[Signature page follows]

 

15

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the date first above written.

 

 

Marshall:

 

 

 

 

 

/s/ Robert Andrew Marshall

 

Robert Andrew Marshall

 

 

 

 

 

Company:

 

 

 

ROSELAND RESIDENTIAL TRUST

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name: Gary T. Wagner

 

 

Title: General Counsel

 

 

 

 

 

Mack-Cali (solely for purposes of Sections 3 and 9 hereof):

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name: Gary T. Wagner

 

 

Title: General Counsel

 

16

--------------------------------------------------------------------------------



 

Appendix I

 

RESTRICTED LOCATIONS

 

Hudson County, New Jersey

Morris County, New Jersey

Short Hills, New Jersey

Roseland, New Jersey

East Boston, Massachusetts

Revere, Massachusetts

Malden, Massachusetts

Worcester, Massachusetts

Bala Cynwyd, Pennsylvania

Conshohocken, Pennsylvania

 

17

--------------------------------------------------------------------------------



 

Appendix II

 

CONSULTING SERVICES

 

During the Consulting Period, and subject to the temporal limitations set forth
in the Agreement, Marshall shall provide the following services, as may be
reasonably requested by the Company from time to time, to the Company and
Mack-Cali:

 

1.                                      assist the Company and Mack-Cali in
transitioning leadership of the Company’s residential property development
functions to members of senior management of the Company or Mack-Cali;

 

2.                                      respond to inquiries from and provide
information to the Chief Executive Officer of Mack-Cali, the Chairman of the
Company or any other executive officers of the Company with respect to matters
in which Marshall was personally involved during the term of his employment;

 

3.                                      implement or participate in operational
changes, as directed by the Chief Executive Officer of Mack-Cali or the Chairman
of the Company;

 

4.                                      assist the Company, Mack-Cali and their
respective affiliates, agents, accountants and attorneys in any internal
investigations, administrative, regulatory or judicial investigations or
proceedings or disputes with third parties; and

 

5.                                      perform such other duties with respect
to matters in which Marshall was personally involved during the term of his
employment, if and solely to the extent that such duties cannot be performed by
an employee of the Company.

 

The foregoing notwithstanding, during the Consultancy Period, Marshall shall not
be required to come into the offices of the Company or Mack-Cali, or otherwise
physically appear at any locations, in order to perform the Consulting Services,
all of which may be provided, as appropriate, by telephone, e-mail or other
means of remote communication.

 

18

--------------------------------------------------------------------------------



 

Exhibit A

 

RELEASE

 

Reference is made to that certain Separation and Consulting Agreement, dated as
of October 31, 2018 (the “Agreement”), by and among Robert Andrew Marshall, an
individual residing at 108 Washington Avenue, Chatham New Jersey, 07928
(“Marshall”), Roseland Residential Trust, a Maryland business trust (the
“Company”), with offices in care of Mack-Cali Realty Corporation, a Maryland
corporation, at Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New
Jersey 07311, and, solely for purposes of Sections 3 and 9 hereof, Mack-Cali
Realty Corporation, a Maryland corporation (“Mack-Cali”), at Harborside 3, 210
Hudson Street, Suite 400, Jersey City, New Jersey 07311.  Capitalized terms used
in this Release and not defined herein shall have the meaning assigned to them
in the Agreement.

 

In further consideration of the covenants undertaken pursuant to the Agreement,
including, without limitation, the payments and benefits described in the
Agreement, Marshall hereby waives, releases and forever discharges the Company,
Mack-Cali and any of their respective predecessors, parents, subsidiaries,
affiliates, and related companies, and all of their respective past and present
employees, directors, officers, members, attorneys, representatives, insurers,
agents, shareholders, successors, and assigns (individually and collectively,
the “Company Releasees”), from and with respect to any and all legally waivable
claims, liabilities, obligations, grievances, injuries, controversies,
agreements, covenants, promises, debts, accounts, actions, causes of action,
suits, arbitrations, sums of money, attorneys’ fees, costs, damages, or any
right to any monetary recovery or any other personal relief, whether known or
unknown, in law or in equity, by contract, tort, or pursuant to federal, state,
or local statute, regulation, ordinance or common law, whether Marshall now has,
or ever had, based upon or arising from any fact or set of facts, whether known
or unknown to Marshall, from the beginning of time until the Termination Date. 
Without limiting the generality of the foregoing, this waiver, release and
discharge includes any claim or right asserted or which could have been asserted
by Marshall against the Company, Mack-Cali and/or any of the Company Releasees
based upon or arising under any federal, state or local tort, fair employment
practices, equal opportunity, or wage and hour laws, including, but not limited
to, the common law of the State of New York and the State of New Jersey, Title
VII of the Civil Rights Act of 1964, the New York State Human Rights Law, the
New York City Human Rights Law, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, 42 U.S.C. Section 1981, the Older Workers
Benefit Protection Act, the Equal Pay Act of 1963, the Fair Labor Standards Act
of 1938, the New York Labor Law, the New Jersey Law Against Discrimination, the
New Jersey Wage and Hour Law, the New Jersey Family Leave Act, the New Jersey
Conscientious Employee Protection Act, and the Employee Retirement Income
Security Act of 1974, including all amendments thereto.

 

Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by Marshall of: (i) any claim or right that may first arise
after the Termination Date; (ii) any claim or right Marshall may have under the
Agreement; (iii) any claim or right Marshall may have in connection with the
performance of the Consulting Services; (iv) Marshall’s right to receive
benefits under Mack-Cali’s 401(k), employee benefit plans or pensions plans, if
any, that either (A) have accrued or vested prior to the Termination Date or
(B) are intended, under the terms of

 

19

--------------------------------------------------------------------------------



 

such plans, to survive Marshall’s separation from the Company; (v) any benefits
that are due or may be due to Marshall under any health, dental, vision,
medical, flex and welfare plan of Mack-Cali in which Marshall was a participant
on or prior to the Termination Date; or (vi) any claim or right that Marshall
may have under Section 15(g) of the Employment Agreement or to indemnification,
advancement, defense, or reimbursement pursuant to any applicable directors’ and
officers’ liability insurance policies or any similar insurance policies, the
Bylaws, or applicable law.

 

Nothing in this Release or in the Agreement is intended to alter the Company’s
existing policies and procedures regarding employee reporting of potential
violations of law or is intended to or should be construed to prevent or impede
Marshall from voluntarily communicating with any governmental agencies
(including, without limitation, the Securities and Exchange Commission)
regarding possible violations of law, or to limit Marshall’s ability to seek or
accept a financial award for providing information to any governmental agency.

 

Marshall acknowledges that he has a right by written notice to the Company
delivered to Gary Wagner, General Counsel and Secretary, at Mack-Cali Realty
Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
07311, to revoke this Release within seven (7) days after delivery thereof,
which revocation shall result in the consequences set forth in the Agreement,
including, without limitation, Section 5(a) thereof.

 

Dated:

October 31, 2018

 

/s/ Robert Andrew Marshall

 

 

 

Robert Andrew Marshall

 

20

--------------------------------------------------------------------------------



 

Exhibit B

 

SUPPLEMENTAL RELEASE

 

Reference is made to that certain Separation and Consulting Agreement, dated as
of October 31, 2018 (the “Agreement”), by and among Robert Andrew Marshall, an
individual residing at 108 Washington Avenue, Chatham New Jersey, 07928
(“Marshall”), Roseland Residential Trust, a Maryland business trust (the
“Company”), with offices in care of Mack-Cali Realty Corporation, a Maryland
corporation, at Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New
Jersey 07311, and, solely for purposes of Sections 3 and 9 hereof, Mack-Cali
Realty Corporation, a Maryland corporation (“Mack-Cali”), at Harborside 3, 210
Hudson Street, Suite 400, Jersey City, New Jersey 07311.  Capitalized terms used
in this Supplemental Release and not defined herein shall have the meaning
assigned to them in the Agreement.

 

In further consideration of the covenants undertaken pursuant to the Agreement,
including, without limitation, the payments and benefits described in the
Agreement, Marshall hereby waives, releases and forever discharges the Company,
Mack-Cali and any of their respective predecessors, parents, subsidiaries,
affiliates, and related companies, and all of their respective past and present
employees, directors, officers, members, attorneys, representatives, insurers,
agents, shareholders, successors, and assigns (individually and collectively,
the “Company Releasees”), from and with respect to any and all legally waivable
claims, liabilities, obligations, grievances, injuries, controversies,
agreements, covenants, promises, debts, accounts, actions, causes of action,
suits, arbitrations, sums of money, attorneys’ fees, costs, damages, or any
right to any monetary recovery or any other personal relief, whether known or
unknown, in law or in equity, by contract, tort, or pursuant to federal, state,
or local statute, regulation, ordinance or common law, whether Marshall now has,
or ever had, based upon or arising from any fact or set of facts, whether known
or unknown to Marshall, from the beginning of time until March 31, 2019 (the
“Supplemental Release Date”).  Without limiting the generality of the foregoing,
this waiver, release and discharge includes any claim or right asserted or which
could have been asserted by Marshall against the Company, Mack-Cali and/or any
of the Company Releasees based upon or arising under any federal, state or local
tort, fair employment practices, equal opportunity, or wage and hour laws,
including, but not limited to, the common law of the State of New York and the
State of New Jersey, Title VII of the Civil Rights Act of 1964, the New York
State Human Rights Law, the New York City Human Rights Law, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, 42 U.S.C.
Section 1981, the Older Workers Benefit Protection Act, the Equal Pay Act of
1963, the Fair Labor Standards Act of 1938, the New York Labor Law, the New
Jersey Law Against Discrimination, the New Jersey Wage and Hour Law, the New
Jersey Family Leave Act, the New Jersey Conscientious Employee Protection Act,
and the Employee Retirement Income Security Act of 1974, including all
amendments thereto.

 

Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by Marshall of: (i) any claim or right that may first arise
after the Supplemental Release Date; (ii) any claim or right Marshall may have
under the Agreement; (iii) Marshall’s right to receive benefits under
Mack-Cali’s 401(k), employee benefit plans or pensions plans, if any, that
either (A) have accrued or vested prior to the Supplemental Release Date or
(B) are intended, under the

 

21

--------------------------------------------------------------------------------



 

terms of such plans, to survive Marshall’s separation from the Company; (iv) any
benefits that are due or may be due to Marshall under any health, dental,
vision, medical, flex and welfare plan of Mack-Cali in which Marshall was a
participant on or prior to the Supplemental Release Date; or (v) any claim or
right that Marshall may have under Section 15(g) of the Employment Agreement or
to indemnification, advancement, defense, or reimbursement pursuant to any
applicable directors’ and officers’ liability insurance policies or any similar
insurance policies, the Bylaws, or applicable law.

 

Nothing in this Supplemental Release or in the Agreement is intended to alter
the Company’s existing policies and procedures regarding employee reporting of
potential violations of law or is intended to or should be construed to prevent
or impede Marshall from voluntarily communicating with any governmental agencies
(including, without limitation, the Securities and Exchange Commission)
regarding possible violations of law, or to limit Marshall’s ability to seek or
accept a financial award for providing information to any governmental agency.

 

Marshall acknowledges that he has a right by written notice to the Company
delivered to Gary Wagner, General Counsel and Secretary, at Mack-Cali Realty
Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
07311, to revoke this Supplemental Release within seven (7) days after delivery
thereof, which revocation shall result in the consequences set forth in the
Agreement, including, without limitation, Section 5(b) thereof.

 

Dated:

 

 

 

 

 

 

Robert Andrew Marshall

 

22

--------------------------------------------------------------------------------